In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-490 CV

____________________


IN RE WOODVILLE FORD, INC.




Original Proceeding



MEMORANDUM OPINION (1)
	Relator Woodville Ford, Inc., filed a motion in the 88th District Court of Tyler
County, Texas, for a stay of an arbitration order of the 190th District Court, on the
grounds of dominant jurisdiction.  Rather than stay the arbitration ordered by the other
court, as requested by the relator during the hearing on its motion, the trial court appointed
the same arbitrator to serve in the Tyler County litigation. Woodville Ford, Inc., filed a
petition for writ of mandamus in which it complains the trial court erred in failing to stay
the order of the 190th District Court, in ordering arbitration when no motion to arbitrate
was before the trial court, in granting relief without evidence, and in failing to select an
arbitrator in the manner required by the contract.  
	Mandamus issues only to correct a clear abuse of discretion or the violation of a
duty imposed by law where there is no adequate remedy by appeal.  Walker v. Packer,
827 S.W.2d 833, 839 (Tex.1992).  The relator has not shown that it is entitled to the relief
sought.  Accordingly, the petition for writ of mandamus, filed November 22, 2004, is
denied.
	WRIT DENIED.
									PER CURIAM

Opinion Delivered December 2, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.